DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
	This application is allowed because the claims provide language not provided in the prior art.  However, the reference (WO 2010/097404) provides figures that appear almost identical to the present invention with the exception of a switch at the coupling point.  Further the present invention discloses a monitoring device for a passenger transport system, comprising: a sensor; a control unit; a bus; and a bus node, the control unit and the bus node being connected to the bus, the bus node including a first microprocessor and an inspection unit both in communication with the control unit, wherein data is transmitted from the control unit to the inspection unit and from the first microprocessor to the control unit, the first microprocessor including a first program module for detecting a state change of the sensor connected to an input of the first microprocessor and for spontaneously transmitting a corresponding state message to the control unit, the inspection unit including a second program module that, after receiving an instruction from the control unit, transmits an activation signal to a coupling point within the bus node to simulate the state change of the sensor, wherein the activation signal is at least one of superimposed on a sensor signal from the sensor and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






MTF2/12/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837